Exhibit 10.2

 

EXECUTION VERSION

 

AMENDMENT NO. 4 TO MASTER REPURCHASE AGREEMENT

AND

AMENDMENT NO. 7 TO PRICING SIDE LETTER

 

Amendment No. 4 to Master Repurchase Agreement (the “Repurchase Agreement
Amendment”) and Amendment No. 7 to Pricing Side Letter (the “Pricing Letter
Amendment”, and together with the Repurchase Agreement Amendment, this
“Amendment”), dated as of January 9, 2014, among CREDIT SUISSE FIRST BOSTON
MORTGAGE CAPITAL LLC (the “Buyer”), EXCEL MORTGAGE SERVICING, INC. (the
“Seller”), INTEGRATED REAL ESTATE SERVICE CORP. and IMPAC MORTGAGE
HOLDINGS, INC. (the “Guarantors”).

 

RECITALS

 

The Buyer, the Seller and the Guarantors are parties to that certain (a) Master
Repurchase Agreement, dated as of September 21, 2012 (as amended by Amendment
No. 1, dated as of February 21, 2013, Amendment No. 2, dated as of May 2, 2013
and Amendment No. 3, dated as of September 18, 2013, the “Existing Master
Repurchase Agreement”; as further amended by this Amendment, the “Master
Repurchase Agreement”) and (b)  Pricing Side Letter, dated as of September 21,
2012 (as amended by Amendment No. 1, dated as of November 19, 2012, Amendment
No. 2, dated as of February 21, 2013, Amendment No. 3, dated as of May 2, 2013,
Amendment No. 4, dated as of June 7, 2013, Amendment No. 5, dated as of
September 17, 2013 and Amendment No. 6, dated as of September 18, 2013, the
“Existing Pricing Side Letter”; as further amended by this Amendment, the
“Pricing Side Letter”).  The Existing Repurchase Agreement and Existing Pricing
Side Letter shall be known herein as the “Existing Agreements”.  The Guarantors
are parties to that certain Guaranty, dated as of September 21, 2012 (the
“Guaranty”), as the same may be further amended from time to time.  Capitalized
terms used but not otherwise defined herein shall have the meanings given to
them in the Existing Agreements.

 

The Buyer, the Seller and the Guarantors have agreed, subject to the terms and
conditions of this Amendment, that the Existing Agreements be amended to reflect
certain agreed upon revisions to the terms of the Existing Agreements.  As a
condition precedent to amending the Existing Agreements, the Buyer has required
the Guarantors to ratify and affirm the Guaranty on the date hereof.

 

Accordingly, the Buyer, the Seller and the Guarantors hereby agree, in
consideration of the mutual promises and mutual obligations set forth herein,
that the Existing Agreements are hereby amended as follows:

 

SECTION 1.         Definitions.  Section 2 of the Existing Master Repurchase
Agreement is hereby amended by:

 

1.1          adding the following definition in its proper alphabetical order:

 

“Manufactured Home Loan” means a Conforming Mortgage Loan, FHA Loan or VA Loan
secured by a manufactured home (as defined by the United States Department of
Housing and Urban Development) provided that (a) such manufactured home is
attached to a permanent foundation and is no longer transportable and (b) such
Conforming Mortgage Loan,

 

--------------------------------------------------------------------------------


 

FHA Loan or VA Loan is eligible for securitization by an Agency pursuant to the
terms of the applicable Agency guide.

 

1.2          deleting the definition of “Mortgage Loan” in its entirety and
replacing it with the following:

 

“Mortgage Loan” means any first lien closed Conforming Mortgage Loan, Conforming
High LTV Loan, Jumbo Mortgage Loan, FHA Loan, USDA Loan, VA Loan, FHA
203(k) Loan or Manufactured Home Loan which is a fixed or floating-rate,
one-to-four-family residential mortgage or home equity loan evidenced by a
promissory note and secured by a first lien mortgage, which satisfies the
requirements set forth in the Underwriting Guidelines and Section 13.b hereof;
provided, however, that, except with respect to Conforming High LTV Loans and as
expressly approved in writing by Buyer, Mortgage Loans shall not include any
“high-LTV” loans (i.e., a mortgage loan having a loan-to-value ratio in excess
of (a) with respect to FHA Loans or VA Loans, 97% (other than VA High LTV
Loans), (b) with respect to Conforming Mortgage Loans (other than Conforming
High LTV Loans), up to but not including 105% (provided that Conforming Mortgage
Loans, other than Conforming High LTV Loans, with an LTV of 80% or higher must
be covered by primary mortgage insurance) or (c) such lower percentage set forth
in the Underwriting Guidelines) or any High Cost Mortgage Loans and; provided,
further, that the related Purchase Date is no more than thirty (30) days (or if
the applicable Purchased Mortgage Loan was subject to a transaction under the
Repledge Repurchase Documents then ninety (90) days) following the origination
date.

 

SECTION 2.         Schedule 1.  Schedule 1 of the Existing Master Repurchase
Agreement is hereby amended by adding the following subsection at the end
thereof:

 

(eee)  Qualified Mortgage. Notwithstanding anything to the contrary set forth in
this Agreement, on and after January 10, 2014 (or such later date as set forth
in the relevant regulations), (i) prior to the origination of each Mortgage
Loan, the originator made a reasonable and good faith determination that the
Mortgagor had a reasonable ability to repay the loan according to its terms, in
accordance with, at a minimum, the eight underwriting factors set forth in 12
CFR 1026.43(c) and (ii) each Mortgage Loan is a “Qualified Mortgage” as defined
in 12 CFR 1026.43(e).

 

SECTION 3.         Definitions.  Section 1 of the Existing Pricing Side Letter
is hereby amended by:

 

3.1          deleting subsection (viii) of the definition of “Asset Value” and
replacing it with the following:

 

(viii)        when the Purchase Price for such Purchased Mortgage Loan is added
to other Combined Purchased Mortgage Loans, the aggregate Purchase Price of all
Combined Purchased Mortgage Loans of any type of Mortgage Loan set forth below
exceeds the applicable percentage listed opposite such type of Mortgage Loan as
set forth below:

 

2

--------------------------------------------------------------------------------


 

Type of Mortgage Loan

 

Percentage of the Maximum 
Combined Aggregate Purchase 
Price (unless otherwise noted)

Conforming Mortgage Loans

 

100%

FHA Loans and VA Loans

 

100%

Jumbo Mortgage Loans

 

100%

FHA 203(k) Loans

 

10%

Aged Loans

 

10%

Wet-Ink Mortgage Loans

 

30%

Manufactured Home Loans

 

5%

Conforming High LTV Loans (Conforming Tier 1 High LTV Loans, Conforming Tier 2
High LTV Loans and Conforming Tier 3 High LTV Loans, combined)

 

25%

USDA Loans

 

5%

Conforming Tier 2 High LTV Loans

 

2.5%

Conforming Tier 3 High LTV Loans

 

2.5%

VA High LTV Loans

 

2.5%

 

3.2          deleting subsection (a) of the definition of “Purchase Price
Percentage” and replacing it with the following:

 

“Purchase Price Percentage” means, (a) the applicable percentage listed opposite
the type of Mortgage Loan as set forth below:

 

Type of 
Mortgage Loan

 

Percentage for 
Mortgage Loans 
other than Aged 
Loans

 

Percentage for 
Aged Loans 
(reductions 
calculated based 
upon original 
Purchase Price 
Percentage)

Conforming Mortgage Loan (other than Conforming High LTV Loans)

 

95%

 

reduced by an additional 5%

FHA Loan and VA Loan

 

95%

 

reduced by an additional 5%

 

3

--------------------------------------------------------------------------------


 

USDA Loan

 

95%

 

reduced by an additional 5%

FHA 203(k) Loans

 

95%

 

reduced by an additional 5%

Jumbo Mortgage Loans

 

95%

 

reduced by an additional 5%

Wet-Ink Mortgage Loans

 

Percentage based on type of Mortgage Loan

 

n/a

Manufactured Home Loans

 

95%

 

reduced by an additional 5%

Conforming High LTV Loans

 

95%

 

reduced by an additional 5%

VA High LTV Loans

 

95%

 

reduced by an additional 5%

 

3.3          deleting the definitions of “Maximum Aggregate Purchase Price” and
“Pricing Rate” in their entirety and replacing them with the following:

 

“Maximum Aggregate Purchase Price” means ONE HUNDRED AND TWENTY-FIVE MILLION
DOLLARS ($125,000,000).

 

“Pricing Rate” means (a) CSCOF plus the applicable percentage listed opposite
the type of Mortgage Loan as set forth below:

 

Type of 
Mortgage Loan

 

Percentage for 
Mortgage Loans 
other than Wet-
Ink Mortgage 
Loans or Aged 
Loans

 

Percentage for 
Wet-Ink 
Mortgage 
Loans(increases 
calculated based 
upon original 
Pricing Rate)

 

Percentage for 
Aged Loans 
(increases 
calculated based 
upon original 
Pricing Rate)

Conforming Mortgage Loan (other than Conforming High LTV Loans)

 

3.00%

 

increased by an additional 0.25%

 

increased by an additional 0.25%

FHA Loan and VA Loan

 

3.00%

 

increased by an additional 0.25%

 

increased by an additional 0.25%

USDA Loan

 

3.00%

 

increased by an additional 0.25%

 

increased by an additional 0.25%

 

4

--------------------------------------------------------------------------------


 

FHA 203(k) Loans

 

3.00%

 

increased by an additional 0.25%

 

increased by an additional 0.25%

Jumbo Mortgage Loans

 

3.00%

 

increased by an additional 0.25%

 

increased by an additional 0.25%

Manufactured Home Loans

 

3.00%

 

increased by an additional 0.25%

 

increased by an additional 0.25%

Conforming High LTV Loans

 

3.25%

 

increased by an additional 0.25%

 

increased by an additional 0.25%

VA High LTV Loans

 

3.25%

 

increased by an additional 0.25%

 

increased by an additional 0.25%

 

(b)           the rate determined in the sole discretion of Buyer with respect
to Transactions the subject of which are Exception Mortgage Loans and any other
Transactions so identified by the Buyer in agreeing to enter into a Transaction
with respect to such Exception Mortgage Loan.

 

The Pricing Rate shall change in accordance with CSCOF, as provided in
Section 5(a). Where a Purchased Mortgage Loan may qualify for two or more
Pricing Rates hereunder, unless otherwise expressly agreed to by the Buyer in
writing, such Purchased Mortgage Loan shall be assigned the higher Pricing Rate,
as applicable.

 

SECTION 4.         Conditions Precedent.  Section 2 of this Amendment shall
become effective as of January 10, 2014 and the remainder of this Amendment
shall become effective as of the date hereof, subject to the satisfaction of the
following conditions precedent:

 

4.1          Delivered Documents.  On the date hereof, the Buyer shall have
received the following documents, each of which shall be satisfactory to the
Buyer in form and substance:

 

(a)           this Amendment, executed and delivered by the Guarantors, the
Buyer and the Seller; and

 

(b)           such other documents as the Buyer or counsel to the Buyer may
reasonably request.

 

SECTION 5.         Representations and Warranties.  The Seller hereby represents
and warrants to the Buyer that it is in compliance with all the terms and
provisions set forth in the Master Repurchase Agreement on its part to be
observed or performed, and that no Event of Default has occurred or is
continuing, and hereby confirms and reaffirms the representations and warranties
contained in Section 13 of the Master Repurchase Agreement.

 

SECTION 6.         Limited Effect.  Except as expressly amended and modified by
this Amendment, the Existing Agreements shall continue to be, and shall remain,
in full force and effect in accordance with its terms and the execution of this
Amendment.

 

5

--------------------------------------------------------------------------------


 

SECTION 7.         Severability. Each provision and agreement herein shall be
treated as separate and independent from any other provision or agreement herein
and shall be enforceable notwithstanding the unenforceability of any such other
provision or agreement.

 

SECTION 8.         Counterparts.  This Amendment may be executed by each of the
parties hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.

 

SECTION 9.         GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO THE CHOICE OF LAW PROVISIONS THEREOF.

 

SECTION 10.       Reaffirmation of Guaranty.  The Guarantors hereby ratify and
affirm all of the terms, covenants, conditions and obligations of the Guaranty
and acknowledge and agree that the term “Obligations” as used in the Guaranty
shall apply to all of the Obligations of Seller to Buyer under the Master
Repurchase Agreement and Pricing Side Letter, as amended hereby.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

 

 

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC, as Buyer

 

 

 

 

 

 

 

By:

/s/ Adam Loskove

 

Name: Adam Loskove

 

Title: Vice President

 

 

 

 

 

 

 

EXCEL MORTGAGE SERVICING, INC., as Seller

 

 

 

 

 

 

 

By:

/s/ Todd R. Taylor

 

Name: Todd R. Taylo

 

Title: EVP / CFO

 

 

 

 

 

 

 

IMPAC MORTGAGE HOLDINGS, INC., as a Guarantor

 

 

 

 

 

 

 

By:

/s/ Todd R. Taylor

 

Name: Todd R. Taylo

 

Title: EVP / CFO

 

 

 

 

 

 

 

INTEGRATED REAL ESTATE SERVICE CORP., as a Guarantor

 

 

 

 

 

 

 

By:

/s/ William S. Ashmore

 

Name: William S. Ashmore

 

Title: President

 

Signature Page to Amendment No. 4 to Master Repurchase Agreement and Amendment
No. 7 to Pricing Side Letter

 

--------------------------------------------------------------------------------